Citation Nr: 1244213	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-37 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION


The Veteran had active service from November 1973 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Little Rock, Arkansas.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record.  

The Board notes that service connection for hypertension was previously denied in a February 2003 rating determination.  Although the Board observes that the RO appears to have reopened the claim, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  As such, the Board has listed the issues as shown on the title page of this decision. 





FINDINGS OF FACT

1.  In a February 2003 rating determination, the RO denied service connection for hypertension.  The Veteran was notified of the decision that same month and did not appeal, nor was any relevant evidence received within the year following that decision.

2.  Evidence received since the February 2003 denial of service connection for hypertension raises a reasonable possibility of substantiating the claim. 

3.  Resolving reasonable doubt in favor of the Veteran, his current hypertension is of service origin.


CONCLUSIONS OF LAW

1.  The February 2003 rating determination denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.1103 (2011). 

2.  Evidence received since the February 2003 rating determination denying service connection for hypertension is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

3.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a February 2003 rating determination, the RO denied the Veteran's claim for service connection on the basis that there was no medical evidence of record showing that he had been diagnosed with hypertension.  The RO noted that the Veteran's service medical records contained no evidence of complaints of, treatment for, or diagnosis of hypertension.  It observed that the Veteran's blood pressure at the time of separation was 108/72, which was within normal limits.  The RO indicated that in order to establish service connection, it was necessary to provide evidence which demonstrated the existence of the claimed condition and its possible relationship to service.  The Veteran was notified of the rating decision later that month and did not appeal nor was evidence received which would have allowed the claim to remain open as the added evidence (which pertained to another claim) did not show a relationship between the Veteran's hypertension and his period of service.  

In March 2008, the Veteran requested that his claim be reopened.  

In support of his claim, the Veteran submitted a November 2002 letter from P. B., APN, wherein it was indicated that the Veteran had received treatment at the Center for Integrative Medicine from July 2002.  He presented initially with a history of hypertension, psoriasis, and pes planus.  It was noted that previous medical records from Dr. T. M. indicated that the Veteran presented to him in September 1997, with a history of hypertension.  Ms. B. stated that according to medical records, the Veteran had suffered with poorly controlled hypertension for several years, including a period of time while on active duty with the U. S. Air Force.  It was indicated that his hypertension was now better controlled with one of the newer classes of anti-hypertensive medication.  

In a statement received in April 2008, the Veteran noted that long term side effects of Kenalog injections, which he received in service, could cause elevated blood pressure during prolonged use.  He submitted several internet articles to support his position.  

In June 2008, the Veteran was afforded a VA examination.  At the time of the examination, the examiner noted the Veteran's inservice blood pressure readings.  He also stated that the Veteran was not sure when he went on blood pressure medication, but he believed it was right after he got out of service.  The examiner noted that the Veteran was seen at the Little Rock VA in 1997 and was on Procardia at that time.  He stated that he was not sure when the treatment started as there was no record of it.  It was noted that he had been on medication since he was seen at VA in 1997.  

The examiner stated that he could not make a diagnosis of hypertension during the time that the Veteran was in service based upon the readings that he saw in the service medical records.  The Veteran was noted to have had one out of 10 readings on a five day blood pressure check that was slightly elevated and another reading where his diastolic reading was 92, but all other readings were normal, so he could not make a diagnosis of hypertension based upon service treatment records.  He indicated that exactly when treatment started for the Veteran's hypertension was unclear as he had no documentation of that.  He noted that the Veteran thought it was 1993 but the examiner had no way to prove it.  He observed that the Veteran was on anti-hypertension medication when first seen in 1997 and had been on treatment since that time.  The examiner also noted that the Veteran had received intermittent Kenalog injections for eczema from 1989 to 1993 and that these could cause hypertension; however, his blood pressure was never checked during the time he was on Kenalog enough to know if it was elevated or not, and he was no longer on steroids, so he was unable to assess any effect they might have had on his blood pressure.  He stated that any further opinion other than that rendered above would be mere speculation. 

In a physician form dated in January 2009, the Veteran's private physician, B. E., M.D., noted that he had attended to the Veteran beginning in April 2004.  He indicated that the Veteran had hypertension and that the duration of the illness had been since 1994.  

In an October 2009 letter, Dr. E. stated that the Veteran had been under his care for hypertension since 2004.  He noted that he had reviewed the Veteran's previous records from an earlier physician that went back to 1994.  He indicated that the Veteran's first office visit was in April 2004.  Dr E. reported that he had changed the Veteran's blood pressure medication over the years and that his hypertension was stable.  

At the time of his December 2011 hearing, the Veteran testified that he had several five day blood pressure checks while in service.  He noted that he was brought in as they were considering putting him on medication.  He stated that he first started taking blood pressure medication in 1994.  The Veteran testified that the weather was cold when he was first diagnosed and treatment was started.  He indicated that he could not obtain records from the physician who initially treated him.  The Veteran reported that Dr. E. received the records from Dr. M. but they had been misplaced.  As a result, Dr. E. sent the letter stating he had looked at the records from Dr. M. dating to 1994.  

The Veteran indicated that he was not put on blood pressure medication during service.  He again reported having been placed on blood pressure medication within one year of his separation from service.  He noted that Dr. E. had passed away and that he could not obtain any further letters from him.  

The newly received evidence demonstrates a possible relationship between the Veteran's current hypertension and his period of service, to include the one year presumptive period following service.  The lack of a showing of such a relationship was the basis for the previous denial.  The private physician's letter and forms relate to a previously unestablished element of the claim, which was not of record at the time of the prior denial, and provide a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim for service connection for hypertension is reopened.

As such, the Board will now address the issue on the merits.  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Chronic diseases, such as hypertension, will be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran's service treatment records, while revealing elevated blood pressure readings on several occasions, do not contain a diagnosis of hypertension.  Moreover, the VA examiner has indicated that the Veteran's service treatment records do not contain sufficient evidence to warrant a diagnosis of hypertension in service.  

However, as noted above, service connection for hypertension may be granted if manifested to a compensable degree within the one year period following service.  The Veteran maintains that he was diagnosed and treated for hypertension within one year following service.  He has also testified that attempts to obtain treatment records from the physician who initially treated him for hypertension have been unsuccessful.  While the Veteran has indicated that the records are unavailable, he has submitted letters and treatment records from the physician who treated him from 2004 onward indicating that the Veteran's hypertension had its onset beginning in 1994.  He also stated that he had reviewed the prior physician's records which revealed treatment of the Veteran in 1994.  

The Board notes that for a Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While there are no specific treatment records available for the one year period following service, the Board finds the Veteran's statements that he was treated for hypertension within the one year period following service credible.  The Veteran's statements are bolstered by the report from his private physician that the Veteran had had hypertension since 1994 and his statements that he had reviewed the records of the previous treating physician dating back to 1994.  Dr. E's initial form letter merely noted duration of hypertension since 1994 but provided to rationale.  The Veteran testified that after the RO denied the claim based on lack of rationale he asked Dr. E. to write another letter.  The letter dated in October 2009 expressly states that Dr. E. reviewed the Veteran's medical records back to 1994.  There is certainly no reason to doubt Dr. E.'s statement that he did so.  

The Board's review of the file shows that the Veteran underwent VA examination in February 1994 in connection with his skin claim.  At that time his blood pressure was 133/83.  That reading two months after service was elevated, which also lends credence to the assertion the Veteran was diagnosed with hypertension during that year.

Moreover, the Board notes that the Veteran has not only had the misfortune of being unable to obtain treatment records from his initial treating physician but of also having the physician who subsequently treated him and supplied the information of the Veteran having hypertension beginning in 1994 now being deceased, so as to prevent any further clarification as to the date of onset.  While the June 2008 VA examiner indicated that he could not state that the Veteran's hypertension had its onset in service, he also indicated that it was unclear as to the onset of the treatment for hypertension following service.  Thus, his opinion is not unfavorable to the Veteran with regard to the one year presumptive period. 

Resolving all reasonable doubt in the Veteran's favor, service connection for hypertension on a presumptive basis is warranted.  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened. 

Service connection for hypertension is granted.  

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


